     Case 8:19-cr-00061-JVS Document 474 Filed 05/31/21 Page 1 of 19 Page ID #:7132



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
4    Assistant United States Attorney
     Major Frauds Section
5         1100 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-2435
7         Facsimile: (213) 894-6269
          Email:     Alex.Wyman@usdoj.gov
8
     BRETT A. SAGEL (Cal. Bar No. 243918)
9    Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:     Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                              UNITED STATES DISTRICT COURT
15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                 No. SA CR 19-061-JVS
17
                Plaintiff,                     GOVERNMENT’S MOTION IN LIMINE TO
18                                             ADMIT RELEVANT STATEMENTS BY
                      v.                       DEFENDANT AND TO EXCLUDE
19                                             DEFENDANT’S REMAINING STATEMENTS
     MICHAEL JOHN AVENATTI,                    AS HEARSAY; DECLARATION OF
20                                             ALEXANDER C.K. WYMAN, EXHIBITS A-K
                Defendant.
21                                             Hearing Date: June 28, 2021
                                               Hearing Time: 8:00 AM
22                                             Location:     Courtroom of the
                                                             Hon. James V. Selna
23

24

25         Plaintiff United States of America, by and through its counsel
26   of record, the Acting United States Attorney for the Central District
27   of California and Assistant United States Attorneys Brett A. Sagel
28   and Alexander C.K. Wyman, hereby files its motion in limine to admit
     Case 8:19-cr-00061-JVS Document 474 Filed 05/31/21 Page 2 of 19 Page ID #:7133



1    relevant statements by defendant and to exclude remaining statements

2    as inadmissible hearsay.

3          This motion is based upon the attached memorandum of points and

4    authorities, the attached declaration of Alexander C.K. Wyman and

5    accompanying exhibits, the files and records in this case, and such

6    further evidence and argument as the Court may permit.

7     Dated: May 31, 2021                  Respectfully submitted,

8                                          TRACY L. WILKISON
                                           Acting United States Attorney
9
                                           SCOTT M. GARRINGER
10                                         Assistant United States Attorney
                                           Chief, Criminal Division
11

12                                               /s/
                                           BRETT A. SAGEL
13                                         ALEXANDER C.K. WYMAN
                                           Assistant United States Attorneys
14
                                           Attorneys for Plaintiff
15                                         UNITED STATES OF AMERICA

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 8:19-cr-00061-JVS Document 474 Filed 05/31/21 Page 3 of 19 Page ID #:7134



1                                   TABLE OF CONTENTS
2    DESCRIPTION                                                                  PAGE

3

4    I.    INTRODUCTION...................................................1

5    II.   STATEMENT OF FACTS.............................................3

6          A.    November 7, 2014: Status Conference in Mr. Johnson’s
                 Case......................................................4
7
           B.    July 25, 2018, and March 22, 2019: Defendant’s
8                Judgment Debtor Examinations in Federal Bankruptcy
                 Proceedings...............................................5
9
           C.    June 12, 2017, and July 14, 2017: Defendant’s Section
10               341(a) Creditors Meetings in Federal Bankruptcy
                 Proceedings...............................................6
11
           D.    January 30, 2019: Defendant’s Judgment Debtor
12               Examination in His Divorce Proceedings....................7

13         E.    March 15, 2019: Defendant’s Judgment Debtor
                 Examination in Jason Frank Law PLC v. Michael Avenatti....7
14
           F.    The Government Provided Notice of Its Intent to
15               Introduce These Statements to the Defense.................8

16   III. ARGUMENT.......................................................8

17         A.    Portions of Defendant’s Testimony Are Admissible as
                 Admissions of a Party-Opponent............................8
18
           B.    The Excerpts the Government Has Identified Are Highly
19               Relevant to the Issues in Dispute at Trial................9

20         C.    The Court Should Preclude Defendant from Offering
                 Other Portions of His Statements as Inadmissible
21               Hearsay..................................................13

22   IV.   CONCLUSION....................................................15

23

24

25

26

27

28

                                              i
     Case 8:19-cr-00061-JVS Document 474 Filed 05/31/21 Page 4 of 19 Page ID #:7135



1                                 TABLE OF AUTHORITIES
2    DESCRIPTION                                                                  PAGE

3    Cases
4    Beech Aircraft Corp. v. Rainey,
5      488 U.S. 153 (1988) .......................................... 14, 15
6    Tennessee v. Street,
7      471 U.S. 409 (1985) ............................................... 9
8    United States v. Collicott,
9      92 F.3d 973 (9th Cir. 1996) .................................. 13, 14
10   United States v. Gadson,
11     763 F.3d 1189 (9th Cir. 2014) ..................................... 9
12   United States v. Liera-Morales,
13     759 F.3d 1105 (9th Cir. 2014) .................................... 15
14   United States v. Lopez-Figueroa,
15     316 F. App’x 548 (9th Cir. 2008) ............................. 13, 14
16   United States v. Ortega,
17     203 F.3d 675 (9th Cir. 2000) ................................. 13, 14
18   United States v. Vallejos,
19     742 F.3d 902 (9th Cir. 2014) ..................................... 14
20   United States v. Whitman,
21     771 F.2d 1348 (9th Cir. 1985) ..................................... 9
22   United States v. Williams,
23     604 F.2d 1102 (8th Cir. 1979) ..................................... 9
24   Statutes
25   11 U.S.C. § 341(a).................................................. 6
26

27

28

                                             ii
     Case 8:19-cr-00061-JVS Document 474 Filed 05/31/21 Page 5 of 19 Page ID #:7136



1                        MEMORANDUM OF POINTS AND AUTHORITIES
2    I.    INTRODUCTION
3          Defendant MICHAEL JOHN AVENATTI is charged with embezzling

4    millions of dollars in settlement funds from his clients: Geoffrey

5    Johnson, Alexis Gardner, Greg Barela, Michelle Phan, and Long Tran.

6    The Court has also found admissible evidence related to defendant’s

7    alleged embezzlement of settlement funds belonging to clients he

8    represented in litigation over the NFL Super Bowl.           (CR 371 at 9.)

9    Witness testimony and documentary evidence will easily establish that

10   defendant represented these individuals as their attorney, and that

11   defendant received money on each of their behalves in attorney-client

12   trust accounts defendant controlled.         The principal issues at trial

13   will center on whether defendant unlawfully misappropriated these

14   funds, whether defendant made materially false representations or

15   omitted material facts from his clients, and whether he acted with

16   intent to defraud.      Defendant’s prior statements regarding these

17   clients or matters or in connection with his representation of them

18   will form some of the government’s most important evidence in

19   establishing defendant’s intent to defraud.

20         Defendant has made statements relevant to the client

21   embezzlement counts in at least the following proceedings, and the

22   government intends to introduce the relevant excerpts from

23   transcripts of these proceedings at trial: 1

24

25

26
           1Some of these proceedings were audio-recorded as well. For
27   each of those proceedings, the government will seek to introduce the
     excerpted recording -- and display the transcript as an aid for the
28   jury -- but for ease of reference in this motion the government is
     submitting only the transcripts of these proceedings.
     Case 8:19-cr-00061-JVS Document 474 Filed 05/31/21 Page 6 of 19 Page ID #:7137



1             •   A November 7, 2014, status conference in Mr. Johnson’s
2                 litigation, in which defendant informed the Court that the

3                 parties had reached a tentative settlement and emphasized

4                 the need to have the settlement funds paid to Mr. Johnson

5                 as quickly as possible because Mr. Johnson was “a

6                 paraplegic and . . . in need of the funds.”

7             •   Two judgment debtor examinations on July 25, 2018, and
8                 March 22, 2019, in connection with the federal bankruptcy

9                 proceedings of Eagan Avenatti LLP (“EA LLP”), In re: Eagan

10                Avenatti LLP, No. 8:17-bk-11961-CB (C.D. Cal.) (“EA LLP

11                bankruptcy”), at which defendant made numerous relevant

12                statements regarding the clients whose money he stole, such

13                as claiming that the small payments he was periodically

14                making to Mr. Johnson were “an advance on future settlement

15                monies.”

16            •   Two Section 341(a) examinations on June 12, 2017, and July
17                14, 2017, in connection with the EA LLP bankruptcy, at

18                which defendant discussed the ethical obligations he owed

19                his clients and lied about not having more than one

20                attorney-client trust account.

21            •   A January 30, 2019, judgment debtor examination in
22                connection with defendant’s divorce proceedings with his

23                second wife, at which he testified about his attorney-

24                client trust accounts: “I’m not going to answer questions

25                about where I hold my trust accounts because those funds

26                don’t belong to me.”

27            •   A March 15, 2019, judgment debtor examination in connection
28                with Jason Frank Law PLC v. Michael John Avenatti, Case No.

                                              2
     Case 8:19-cr-00061-JVS Document 474 Filed 05/31/21 Page 7 of 19 Page ID #:7138



1                BC706555, during which defendant made a variety of relevant

2                statements, including that EA LLP was not making structured

3                payments to Mr. Johnson and that Mr. Johnson had been paid

4                all he was due.

5          The government has produced the transcripts of these proceedings

6    in discovery and has indicated for the defense which portions of the

7    transcripts the government intends to introduce during trial as

8    statements of a party opponent under Federal Rule of Evidence

9    801(d)(2)(A), which the government has highlighted in the attached

10   exhibits.    (Declaration of Alexander C.K. Wyman ¶ 2, Ex. A.)

11         The government now seeks an order from the Court that the

12   portions of these proceedings that the government seeks to admit are

13   admissible at trial as statements of a party opponent, and that the

14   remaining portions of these transcripts (and any other statements of

15   defendant that he may seek to introduce) are inadmissible hearsay.

16   For example, defendant’s testimony in these proceedings includes

17   numerous false, self-serving statements that are not admissible under

18   Rule 802.    To the extent defendant wishes to introduce his own

19   statements at trial, defendant is free to take the stand and testify

20   as to his explanations, but he cannot backdoor his defense through

21   false exculpatory, hearsay statements he made in connection with his

22   various legal proceedings prior to his indictment in this case.

23   II.   STATEMENT OF FACTS
24         The Indictment alleges that defendant executed a scheme to

25   defraud his clients out of millions of dollars between January 2015

26   and March 2019 by, among other things, negotiating settlements on

27   behalf of his clients, concealing the true nature of those

28   settlements from his clients, causing the settlement funds to be

                                              3
     Case 8:19-cr-00061-JVS Document 474 Filed 05/31/21 Page 8 of 19 Page ID #:7139



1    deposited into attorney-client trust accounts he controlled,

2    embezzling the client funds and misappropriating them for his own

3    personal use, and then lying to his clients to lull them into

4    believing their settlement funds were safe and to prevent them from

5    discovering his misappropriation.        (Indictment (CR 16) ¶¶ 6-7.)        The

6    five named clients in the Indictment are Geoffrey Johnson (Client 1),

7    Alexis Gardner (Client 2), Greg Barela (Client 3), Michelle Phan

8    (Client 4), and Long Tran (Client 5).

9          Defendant has participated in several legal proceedings during

10   which he made statements -- either under oath or to the court --

11   relevant to his alleged embezzlement of these (and other) clients’

12   settlement funds.      At each of these proceedings, a court reporter was

13   present and created a transcript of the proceedings, all of which

14   have been produced to the defense.

15         A.    November 7, 2014: Status Conference in Mr. Johnson’s Case
16         First, on November 7, 2014, defendant participated as lead

17   counsel in a status conference in Mr. Johnson’s lawsuit against the

18   County of Los Angeles in Johnson v. County of Los Angeles, CV 13-

19   4496-MMM (AJWx) (Dkt. 173).       (Ex. B.)    During the hearing, defendant

20   informed the court that the parties had “been in active settlement

21   discussions involving a retired judge, Louis Meisinger,” and that

22   “the parties ha[d] reached a tentative settlement relating to all

23   material terms with the exception of one material term.”             (Id. at

24   4:20-24.)    The one outstanding material term, defendant explained,

25   was “when the settlement dollars are to be paid to Mr. Johnson, who,

26   as the Court knows, is a paraplegic and is in need of the funds.”

27   (Id. at 5:3-5.)

28

                                              4
     Case 8:19-cr-00061-JVS Document 474 Filed 05/31/21 Page 9 of 19 Page ID #:7140



1          As defendant informed the court, “Mr. Johnson would like the

2    moneys paid within 60 days, namely today or Monday so that he can

3    utilize the money for his living expenses and other needs.”             (Id. at

4    5:17-19.)    Defendant then requested that the Court issue an order to

5    show cause to the County of Los Angeles to expedite the payment of

6    settlement funds to Mr. Johnson, arguing: “I mean, for us to wait six

7    months for even -- or perhaps, quote, longer, closed quote, for the

8    board of supervisors to approve this and I don’t know how much longer

9    after that in order to actually get the settlement payment made to my

10   client, who is a paraplegic, is not acceptable.”           (Id. at 8:11-15.)

11         B.    July 25, 2018, and March 22, 2019: Defendant’s Judgment
                 Debtor Examinations in Federal Bankruptcy Proceedings
12

13         Second, In March 2017, defendant consented to place his law

14   firm, EA LLP, into Chapter 11 bankruptcy, and the case was eventually

15   transferred to this District.        Defendant testified under oath in two

16   judgment debtor examinations in connection with the EA LLP

17   bankruptcy, once on July 25, 2018, and again on March 22, 2019.

18   (Exs. C, D.)

19         In his July 2018 examination, defendant admitted that Global

20   Baristas is an entity that he controlled.          (Ex. C at 94:9-16.)      He

21   also described his relationship with -- and how he owed money to --

22   his co-counsel Edward Ricci, to whom defendant sent a substantial

23   portion of the settlement funds belonging to Mr. Barela.             (Id. at

24   109:22-111:13.)

25         During his March 22, 2019, testimony, which took place only

26   three days before his arrest in this case, defendant made numerous

27   relevant statements, including about his representation of Mr.

28   Johnson (Ex. D at 214:1-25, 215:14-16, 216:5-217:22, 218:5-24, 220:5-

                                              5
     Case 8:19-cr-00061-JVS Document 474 Filed 05/31/21 Page 10 of 19 Page ID #:7141



1     25, 224:10-17, 232:2-233:6, 236:3-23, 237:17-239:10, 241:6-15), Mr.

2     Barela (id. at 170:4-7, 175:9-12, 180:4-181:15, 186:8-189:21), Ms.

3     Phan (id. at 242:12-19), and the NFL plaintiffs (id. at 141:23-142:7,

4     151:8-155:6).    At one point, for example, defendant was asked, “Mr.

5     Avenatti, did you steal Mr. Johnson’s money?” and he replied,

6     “Absolutely not.”     (Id. at 232:2-5.)     Immediately after defendant’s

7     testimony, as Mr. Johnson will testify and cell-site records for

8     defendant’s phone will confirm, defendant went to Mr. Johnson’s home

9     in Granada Hills that evening -- over four years after the County of

10    Los Angeles paid Mr. Johnson’s settlement in full -- and falsely told

11    Mr. Johnson that the County of Los Angeles had finally approved the

12    special needs trust for Mr. Johnson and that, consequently, Mr.

13    Johnson would soon begin receiving the settlement payments from the

14    County of Los Angeles.      Mr. Johnson will further testify that

15    defendant returned to Mr. Johnson’s house on each of the following

16    two days, March 23 and March 24, 2019, and had Mr. Johnson sign

17    documents that defendant claimed were related to the trust, as well

18    as a “Client Testimonial” that defendant gave to Mr. Johnson that

19    stated that defendant was “an exceptional, honest and ethical

20    attorney.” 2

21          C.    June 12, 2017, and July 14, 2017: Defendant’s Section
                  341(a) Creditors Meetings in Federal Bankruptcy Proceedings
22

23          Third, in connection with the EA LLP bankruptcy, defendant

24    testified under oath in creditors meetings held pursuant to 11 U.S.C.

25

26
            2This document, which is attached as Exhibit E, is one of the
27    only two documents that defendant has produced in reciprocal
      discovery. The other one is titled “General Release; Settlement
28    Agreement; and Acknowledgment of Accounting,” and is signed by Mr.
      Johnson and dated March 23, 2019. (Ex. F.)
                                         6
     Case 8:19-cr-00061-JVS Document 474 Filed 05/31/21 Page 11 of 19 Page ID #:7142



1     § 341(a) on June 12, 2017, and July 14, 2017.          (Exs. G, H.)

2     Defendant was questioned about and made numerous relevant statements

3     regarding his law firm’s operations and his management of trust

4     accounts.    For example, defendant discussed at length his

5     understanding of the legal and ethical obligations imposed upon

6     lawyers with regard to their clients’ funds, including stating,

7     “Under California law, the client is entitled to their monies

8     immediately, their portion of the monies.”          (Ex. G at 24:22-24.)

9     Defendant also repeatedly denied having more than one attorney-client

10    trust account, even though the evidence will demonstrate he had

11    multiple, including one he opened at City National Bank only a month

12    before this testimony that he used to accept over $900,000 in

13    settlement funds on behalf of the NFL Super Bowl clients.            (Id. at

14    109:7-110:13, 178:22-25; Ex. H at 66:1-11.)

15          D.    January 30, 2019: Defendant’s Judgment Debtor Examination
                  in His Divorce Proceedings
16

17          Next, on January 30, 2019, defendant testified under oath in a

18    proceeding related to his divorce from his second wife.            (Ex. I.)

19    Defendant made several statements during that examination that are

20    relevant to this case.      For example, when asked whether he held trust

21    accounts at any institution other than City National Bank, defendant

22    responded, “I’m not going to answer questions about where I hold my

23    trust accounts because those funds don’t belong to me, so that’s

24    privileged.”    (Id. at 48:17-21.)

25          E.    March 15, 2019: Defendant’s Judgment Debtor Examination in
                  Jason Frank Law PLC v. Michael Avenatti
26

27          One of defendant’s creditors, Jason Frank Law PLC, filed a

28    lawsuit against defendant in Los Angeles Superior Court to collect

                                              7
     Case 8:19-cr-00061-JVS Document 474 Filed 05/31/21 Page 12 of 19 Page ID #:7143



1     the money defendant owed the firm.          Jason Frank Law PLC v. Michael

2     John Avenatti, Case No. BC706555.        In connection with that case, on

3     March 15, 2019, defendant testified under oath in another judgment

4     debtor examination.     (Ex. J.)    During that testimony, defendant made

5     various relevant statements, such as that Alki Bakery and Dillanos

6     Coffee Roasters (two of the entities defendant paid with client

7     settlement funds) were a vendor for Global Baristas and a coffee

8     roaster that supplied coffee for Global Baristas, respectively.             (Id.

9     at 122:11-20, 123:23-124:15.)       Defendant also discussed his

10    representation of Mr. Johnson, including claiming that Mr. Johnson

11    had been paid all of the money he was owed by the firm “to the best

12    of [defendant’s] knowledge.”       (Id. at 134:2-135:6.)

13          F.    The Government Provided Notice of Its Intent to Introduce
                  These Statements to the Defense
14

15          The government has produced all of these transcripts in

16    discovery.    On May 25, 2021, the government also identified for the

17    defense the excerpts from these transcripts that the government

18    intends to introduce at trial in order to solicit defendant’s

19    position on any issues that he may wish to raise related to the Rule

20    of Completeness.     (Wyman Decl. ¶ 2.)      Defendant has informed the

21    government that he opposes the government’s motion.           (Ex. K.)

22    III. ARGUMENT
23          A.    Portions of Defendant’s Testimony Are Admissible as
                  Admissions of a Party-Opponent
24

25          The government intends to introduce as evidence in its case-in-

26    chief at trial certain excerpts of these transcripts of defendant’s

27    testimony and statements at court proceedings.          If introduced by the

28    government, these statements by defendant are not hearsay, but rather

                                              8
     Case 8:19-cr-00061-JVS Document 474 Filed 05/31/21 Page 13 of 19 Page ID #:7144



1     admissions of a party-opponent that are admissible under Federal Rule

2     of Evidence 801(d)(2)(A).       Further, the statements of the questioning

3     attorneys and the court are not hearsay because they are admitted for

4     context -- to help the jury understand defendant’s statements -- and

5     not for the truth of the matter asserted.         See United States v.

6     Gadson, 763 F.3d 1189, 1212 (9th Cir. 2014) (“A witness making

7     statements to provide clarification and context for other statements

8     is not offering evidence for the truth of the matter asserted, and

9     such testimony does not run afoul of any hearsay prohibition.”);

10    United States v. Whitman, 771 F.2d 1348, 1352 (9th Cir. 1985)

11    (upholding admission of government informant’s statements where

12    informant’s recorded statements were only offered “to show that they

13    were made,” and to put the statements in context, rather than for

14    their truth); United States v. Williams, 604 F.2d 1102, 1108 (8th

15    Cir. 1979) (“the tape-recorded conversation was not hearsay because

16    it was admitted to provide context for [the defendant’s] end of the

17    conversation.”).     The admission of non-hearsay statements generally

18    does not violate the Confrontation Clause.          See Tennessee v. Street,

19    471 U.S. 409, 414 (1985) (noting that nonhearsay “raises no

20    Confrontation Clause concerns”).        Accordingly, the government may

21    properly introduce portions of defendant’s testimony and statements

22    in its case-in-chief at trial.

23          B.    The Excerpts the Government Has Identified Are Highly
                  Relevant to the Issues in Dispute at Trial
24

25          As is evident from the attached highlighted transcripts, the

26    government currently intends to introduce the following excerpts of

27    defendant’s statements at trial:

28

                                              9
     Case 8:19-cr-00061-JVS Document 474 Filed 05/31/21 Page 14 of 19 Page ID #:7145



1                        Exhibit     Page(s) and Lines
2                            B       4:6-6:4
3                            B       8:5-9:4
4                            C       5:4-6
5                            C       94:9-16
6                            C       109:22-111:13
7                            C       113:4-8
8                            D       6:1-12
9                            D       88:25-89:14
10                           D       141:23-142:7
11                           D       151:8-12
12                           D       152:1-12
13
                             D       152:19-153:4
14
                             D       153:17-155:6
15
                             D       170:4-7
16
                             D       175:9-12
17
                             D       180:4-181:15
18
                             D       186:8-187:22
19
                             D       188:3-189:21
20
                             D       214:1-25
21
                             D       215:14-16
22
                             D       216:5-217:22
23
                             D       218:5-24
24
                             D       220:5-25
25
                             D       224:10-17
26
                             D       225:24-226:12
27
                             D       232:2-12
28

                                               10
     Case 8:19-cr-00061-JVS Document 474 Filed 05/31/21 Page 15 of 19 Page ID #:7146



1                        Exhibit     Page(s) and Lines
2                            D       232:16-233:6
3                            D       236:3-23
4                            D       237:17-239:10
5                            D       241:6-15
6                            D       242:12-19
7                            G       1:23-2:15
8                            G       9:23-10:6
9                            G       15:10-16:3
10                           G       17:9-18:5
11                           G       20:25-21:9
12                           G       24:22-24
13
                             G       109:7-110:13
14
                             G       174:6-175:5
15
                             G       178:6-25
16
                             H       2:21-25
17
                             H       66:1-11
18
                             I       5:1-19
19
                             I       33:3-24
20
                             I       48:17-49:4
21
                             J       4:1-5:8
22
                             J       122:11-20
23
                             J       123:23-124:15
24
                             J       130:20-131:3
25
                             J       132:10-12
26
                             J       134:2-135:6
27
                             J       137:1-3
28

                                               11
     Case 8:19-cr-00061-JVS Document 474 Filed 05/31/21 Page 16 of 19 Page ID #:7147



1                        Exhibit     Page(s) and Lines
2                            J       137:15-25
3                            J       159:11-22
4                            J       169:2-4
5

6           Each of these excerpts is highly probative of material facts at

7     issue in this trial.       For example, in the November 7, 2014, status

8     conference (Ex. B), defendant made statements relevant to his alleged

9     theft of Mr. Johnson’s settlement funds and probative of defendant’s

10    intent to defraud.     The excerpts from defendant’s July 25, 2018,

11    examination (Ex. C) are relevant to his alleged theft of Mr. Barela’s

12    funds because they establish that defendant used Mr. Barela’s funds

13    to pay a lawyer (Edward Ricci) related to another case of

14    defendant’s.    Numerous statements from defendant’s March 22, 2019,

15    examination (Ex. D) are relevant to the charged client counts and

16    probative of defendant’s fraudulent intent, including his many

17    answers concerning Mr. Johnson, which prompted defendant to drive to

18    Mr. Johnson’s house and have him sign a bogus testimonial about

19    defendant’s representation of him.            Excerpts from defendant’s June

20    12, 2017, and July 14, 2017, Section 341(a) creditors meetings (Exs.

21    G, H) are relevant both in providing background on defendant’s

22    business and establishing his control over that business and in

23    demonstrating defendant’s fraudulent intent through his lies about

24    his attorney-client trust accounts.           Similarly, defendant’s

25    statements from his January 30, 2019, judgment debtor examination

26    (Ex. I) establish that defendant understood that funds in his trust

27    accounts (in his words) “don’t belong to [him].”           Finally, many

28    statements from defendant’s March 15, 2019, judgment debtor

                                               12
     Case 8:19-cr-00061-JVS Document 474 Filed 05/31/21 Page 17 of 19 Page ID #:7148



1     examination (Ex. J) establish that defendant spent the settlement

2     funds belonging to his victim-clients on himself or his other

3     businesses and establish his intent to defraud through his lies about

4     the victim-clients. 3

5           Because each of the excerpts is highly material to an

6     anticipated issue in dispute at this trial on counts one through ten,

7     the Court should permit the government to introduce these excerpts in

8     its case-in-chief under Rule 801(d)(2)(A).

9           C.    The Court Should Preclude Defendant from Offering Other
                  Portions of His Statements as Inadmissible Hearsay
10

11          Although the government may introduce defendant’s statements in

12    its case-in-chief, a defendant is not entitled to elicit his own

13    prior statements under Rule 801(d)(2)(A).         See United States v.

14    Collicott, 92 F.3d 973, 983 (9th Cir. 1996) (holding that Federal

15    Rule of Evidence 106 does not compel admission of otherwise

16    inadmissible hearsay evidence); United States v. Ortega, 203 F.3d

17    675, 682 (9th Cir. 2000) (non-self-inculpatory statements, even if

18    made contemporaneously with other self-inculpatory statements, are

19    inadmissible hearsay); United States v. Lopez-Figueroa, 316 F. App’x

20    548, 550 (9th Cir. 2008) (defendant could not introduce own

21    statements redacted from confession by government).           As the Ninth

22    Circuit has recognized, “it is often perfectly proper to admit

23    segments . . . without including everything, and adverse parties are

24

25

26          3This is simply a brief summary of the relevance of the
      statements from the transcripts, and does not attempt to cover all of
27    the statements. If defendant objects to the relevance of any
      particular statement(s), the government will provide the Court
28    further explanation as to why the Court should admit the statement(s)
      at that time.
                                        13
     Case 8:19-cr-00061-JVS Document 474 Filed 05/31/21 Page 18 of 19 Page ID #:7149



1     not entitled to offer additional segments just because they are there

2     and the proponent has not offered them.”         Collicott, 92 F.3d at 983.

3           On rare occasions, a defendant may introduce additional portions

4     of a statement or recording under Rule 106 -- the Rule of

5     Completeness.    This Rule, however, applies only when the government

6     has included a portion of a statement or recording and

7     “misunderstanding or distortion can be averted only through

8     presentation of another portion” of the statement or recording.

9     Beech Aircraft Corp. v. Rainey, 488 U.S. 153, 172 (1988).            It is not

10    a means by which a defendant may skirt the hearsay rules to introduce

11    self-serving statements or otherwise cast himself in a more positive

12    light.   See United States v. Vallejos, 742 F.3d 902, 905 (9th Cir.

13    2014) (holding that district court “properly rejected [the

14    defendant’s] argument that the redacted portions should be admitted

15    to show the jury the ‘flavor of the interview,’ to ‘humanize’ [the

16    defendant], to prove his ‘character,’ and to convey to the jury the

17    voluntariness of the statement”).        Moreover, even if a portion of a

18    recorded statement satisfied Rule 106, it still must fall within a

19    recognized exception to the rule against hearsay.           See Ortega, 203

20    F.3d at 682 (“Even if the rule of completeness did apply, exclusion

21    of [the defendant’s] exculpatory statements was proper because these

22    statements would still have constituted inadmissible hearsay.”);

23    Lopez-Figueroa, 316 F. App’x at 549-50 (“[A]ny exculpatory statements

24    by [the defendant] were hearsay and were therefore not admissible,

25    notwithstanding Rule 106.”).       Accordingly, so long as the statement

26    that the government seeks to introduce is “neither misleading nor

27    taken out of context,” defendant has no ground to introduce

28

                                             14
     Case 8:19-cr-00061-JVS Document 474 Filed 05/31/21 Page 19 of 19 Page ID #:7150



1     additional portions of the same recording.          United States v. Liera-

2     Morales, 759 F.3d 1105, 1111 (9th Cir. 2014).

3           At this time, the government anticipates introducing in its

4     case-in-chief the limited above-referenced excerpts of the statements

5     by defendant in his testimony and court proceedings.           To enable the

6     Court to rule on any Rule of Completeness objections that defendant

7     may raise in opposition to this motion, the government has attached

8     the full transcripts of these proceedings, with the portions the

9     government seeks to admit highlighted in yellow.

10          As is evident from the attached highlighted transcripts, none of

11    the excerpts identified by the government requires admitting other

12    portions of the proceedings in order to avoid “misunderstanding or

13    distortion.”    Beech Aircraft, 488 U.S. at 172.        As a result, the

14    government seeks an order permitting the government to admit the

15    proposed excerpts identified above without admitting any further

16    statements by defendant during these proceedings.

17    IV.   CONCLUSION
18          For the foregoing reasons, the government respectfully requests

19    that the Court permit the government to introduce the above-

20    referenced excerpts from defendant’s transcribed prior statements and

21    preclude defendant from introducing other excerpts not admitted by

22    the government.

23

24

25

26

27

28

                                             15
